902 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone HURT, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 89-6891.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 28, 1989.Decided April 26, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-1518-AM)
Tyrone Hurt, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Tyrone Hurt appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  To the extent that Hurt is seeking to select his own place of confinement he is not entitled to relief.  Inmates have no constitutionally protected liberty interest in being incarcerated in a particular institution.   Olim v. Wakinekona, 461 U.S. 238 (1983).  Alternatively, to the extent that the complaint can be construed to request placement in the community center for treatment, it is without merit.  Accordingly, we affirm the order below.*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In view of our disposition in this case the motion for appointment of counsel is denied